              Case 21-10021-MFW               Doc 64-2        Filed 01/22/21        Page 1 of 2




             IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF DELAWARE
                                     x
In re:                              :   Chapter 11
                                    :
FERRELLGAS PARTNERS, L.P. AND       :   Case No.: 21-10021 (MFW)
FERRELLGAS PARTNERS FINANCE CORP. 1 :   (Jointly Administered)
                                    :
                    Debtors.        :
                                     x

  NOTICE OF MOTION OF THE DEBTORS PURSUANT TO SECTION 105 OF THE
      BANKRUPTCY CODE AND RULE 9019 OF THE FEDERAL RULES OF
   BANKRUPTCY PROCEDURE FOR AN ORDER APPROVING A SETTLEMENT
             AGREEMENT AND GRANTING RELATED RELIEF

        PLEASE TAKE NOTICE that on January 22, 2021, the above-captioned debtors and
debtors-in-possession (the “Debtors”) filed Motion of the Debtors Pursuant to Section 105 of the
Bankruptcy Code and Rule 9019 of the Federal Rules of Bankruptcy Procedure for an Order
Approving Settlement Agreement and Granting Related Relief (the “Motion”) with the United
States Bankruptcy Court for the District of Delaware (the “Court”).

        PLEASE TAKE FURTHER NOTICE that simultaneously herewith, the Debtors have filed
the Debtors’ Motion for an Expedited Hearing with Respect to the Motion of the Debtors
Pursuant to Section 105 of the Bankruptcy Code and Rule 9019 of the Federal Rules of
Bankruptcy Procedure for an Order Approving Settlement Agreement and Granting Related
Relief (the “Motion to Shorten”).

        PLEASE TAKE FURTHER NOTICE that the Debtors have requested a hearing date with
respect to the Motion of February 8, 2021 at 10:30 a.m. (prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that the Debtors have requested that the Court set the
deadline to file objections to the Motion as February 3, 2021, at 10:00 a.m. (prevailing
Eastern Time).

       PLEASE TAKE FURTHER NOTICE that all parties will be provided with a notice of hearing
once the date and time for any objections to the Motion and any hearing on the Motion have been
scheduled by the Court.

                                 [SIGNATURE PAGE TO FOLLOW]




   1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
   are: Ferrellgas Partners, L.P. (8480), and Ferrellgas Partners Finance Corp. (2520). The corporate headquarters
   and the mailing address for the Debtors is 7500 College Boulevard, Suite 1000, Overland Park, KS 66210.
            Case 21-10021-MFW   Doc 64-2    Filed 01/22/21   Page 2 of 2




Date: January 22, 2020

                                 CHIPMAN, BROWN, CICERO & COLE, LLP

                                 By: /s/ Mark L. Desgrosseilliers
                                 William E. Chipman, Jr. (No. 3818)
                                 Mark L. Desgrosseilliers (No. 4083)
                                 Robert A. Weber (No. 4013)
                                 Hercules Plaza
                                 1212 N. Market Street
                                 Suite 5400
                                 Wilmington, DE 19801
                                 Email: Chipman@chipmanbrown.com
                                         Desgross@chipmanbrown.com
                                         Weber@chipmanbrown.com

                                    -and-

                                 SQUIRE PATTON BOGGS (US) LLP
                                 Stephen D. Lerner (admitted pro hac vice)
                                 201 E. Fourth Street
                                 Suite 1900
                                 Cincinnati, OH 45202
                                 Telephone: 513-361-1200
                                 Facsimile: 513-361-1201
                                 Email: Stephen.lerner@squirepb.com

                                 Jeffrey N. Rothleder (admitted pro hac vice)
                                 Christopher J. Giaimo (admitted pro hac vice)
                                 2550 M Street, NW
                                 Washington, DC 20037
                                 Telephone: 202-457-6000
                                 Facsimile: 202-451-6315
                                 Email: Jeffrey.rothleder@squirepb.com
                                         Christopher.giaimo@squirepb.com

                                 Maura P. McIntyre (admitted pro hac vice)
                                 4900 Key Tower
                                 127 Public Square
                                 Cleveland, OH 44114
                                 Telephone: 216-479-8500
                                 Facsimile: 216-479-9790
                                 Email: Maura.mcintyre@squirepb.com

                                 Proposed Counsel to the Debtors



                                     -2-
